Title: From George Washington to Stephen Moylan, 31 October 1781
From: Washington, George
To: Moylan, Stephen


                  
                     Sir
                      31 October 1781
                  
                  In addition to my orders of the 26th I have to desire that you will prepare as large a body of Horse as you possibly can, and join (at such time and place, as Major General St Clair shall appoint) the detachment which he is marching to the Southward.
                  In this I do not mean to include Colo. Armands Corps, as it will have a particular place of Rendezvous appointed it—but the Infantry of the first, third, & fourth Regiments are to be comprehended.
                  Such officers belonging to these Regiments, respectively, as you shall conceive necessary, may be left to take charge of, and forward on, the residue of the Corps—the Invalids—Sick—and necessaries appertaining to each.  A good and active Officer of rank should have the general direction of the whole to prevent confusion—delay—and that misapplication of time and means, which, unt appily are but too often met with in our Service.  Given at the Camp near York this 31st day of October 1781.
                  
                     Go: Washington
                  
               